APPENDIX A TO THE CUSTODIAN AGREEMENT BETWEEN HOTCHKIS AND WILEY FUNDS AND BROWN BROTHERS HARRIMAN & CO. Dated as of February 5, 2009 The following is a list of Funds/Portfolios for which the Custodian shall serve under a Custodian Agreement dated as of October 10, 2001, as amended (the “Agreement”). HOTCHKIS AND WILEY LARGE CAP VALUE FUND HOTCHKIS AND WILEY MID-CAP VALUE FUND HOTCHKIS AND WILEY SMALL CAP VALUE FUND HOTCHKIS AND WILEY ALL CAP VALUE FUND HOTCHKIS AND WILEY CORE VALUE FUND HOTCHKIS AND WILEY HIGH YIELD FUND IN WITNESS WHEREOF, each of the parties hereo has caused this APPENDIX A to be executed in its name and on behalf of each such Fund/Portfolio. HOTCHKIS AND WILEY FUNDS /s/ Anna Marie Lopez Anna Marie Lopez President BROWN BROTHERS HARRIMAN & CO. /s/ James R. Kent James R. Kent Managing Director
